On Application for Rehearing

HARWOOD, Justice.
The opinion of April 13, 2001, is withdrawn and the following is substituted therefor.
After Pat Charest had petitioned this Court for certiorari review and we had granted that petition on November 16, 2000, Judge James L. Reid, Jr., Presiding Judge of the Baldwin Circuit Court, entered an order (dated March 16, 2001) correcting the record in various respects. We have reviewed the record as corrected. We find in that record sufficient evidence to establish that the Baldwin Circuit Court had jurisdiction over the criminal charge against the defendant Pat Charest.
The Court of Criminal Appeals, on July 24, 2000, with an unpublished memorandum, dismissed Charest’s appeal on the basis that the circuit court had not acquired subject matter jurisdiction because Charest had not paid the requisite filing fee or filed an approved in forma pauperis petition pursuant to Goldsmith v. State, 709 So.2d 1352 (Ala.Crim.App.1997). Charest v. State (No. CR-99-1663), 814 So.2d 1020 (Ala.Crim.App.2000). The judgment of the Court of Criminal Appeals is reversed, and this case is remanded for that court to consider the merits of the appeal.
APPLICATION • OVERRULED; OPINION OF APRIL 13, 2001, WITHDRAWN; OPINION SUBSTITUTED; REVERSED AND REMANDED. 
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, and WOODALL, JJ., concur.
STUART, J., recuses herself.**